Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 1 of 16 PageID #: 2679




                        EXHIBIT L
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 2 of 16 PageID #: 2680




                     Declaration of John D. Kinneman, CHP
 1.   My name is John D. Kinneman. I am a Certified Health Physicist (CHP)
      with nearly 40 years’ experience in the Federal regulation of radioactive
      materials, as an employee of the U. S. Nuclear Regulatory Commission
      (NRC).
 2.   The purpose of this Declaration is to explain the regulatory status of the
      material possessed by Cotter Corporation (N.S.L.) from late 1969 until
      1974 in connection with the Latty Avenue site in Hazelwood, Missouri.
 3.   As shown below, from the time of the initial sale of this material by the
      Government in 1966 until the termination of Cotter’s Source Material
      License in 1974, this material was continuously identified as “source
      material” and subject to the Federal requirements that a license be
      obtained to permit possession of it and that it be used in compliance
      with the regulations of the Atomic Energy Commission (AEC) and the
      terms of an AEC license. I have seen no evidence in the voluminous
      record associated with this facility that anyone ever considered material
      possessed by Cotter at Latty Avenue to be “uranium mill tailings.”

 Qualifications

 4.   My full CV is attached to this Declaration, but here is a brief summary of
      my experience. I have been a Certified Health Physicist since 1983.
      This Certification is granted based on experience and examination by
      the American Board of Health Physics. I am a Fellow of the Health
      Physics Society and have been a member of that organization since
      1976. I received a Bachelor of Science degree in Biochemistry from
      Rutgers University in 1971. I also spent two semesters at Rutgers
      continuing graduate study in health physics, radiation chemistry,
      radiation dosimetry and environmental science and conducting
      independent research in radiation chemistry.


                                        1
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 3 of 16 PageID #: 2681




 5.   In 1975, I joined the Region I Office of the US Nuclear Regulatory
      Commission (NRC) (the regulatory portions of the AEC were transferred
      to the newly created NRC in 1974) as a Radiation Specialist. During my
      almost 40-year career with the NRC, I served in a series of increasingly
      responsible staff and management positions in the Region I Office in
      King of Prussia, PA, and then the Office of Nuclear Materials Safety and
      Safeguards in Rockville, MD. I also served as the radiation safety officer
      for the NRC’s Region I Office. I retired from the position of Director of
      the Division of Fuel Facility Safety and Safeguards in the NRC
      Headquarters Office, a Senior Executive Service position, in 2013.
 6.   While at NRC, my activities included: conducting safety reviews of
      applications for NRC licenses for radioactive materials users (hospitals,
      universities, and manufacturing facilities including those using source
      material) to ensure proposed safety programs were adequate;
      inspecting construction, operational safety, and emergency
      preparedness at radioactive materials users to determine whether safety
      programs were adequately implemented; developing inspection
      procedures and standard review plans for licensee applications; and
      evaluating the effectiveness of programs to regulate radioactive
      materials safety to determine if specific Agreement States were
      ensuring safety through their regulatory programs.
 7.   I responded to accidents and events involving ionizing radiation and
      radioactive material as an NRC team manager and team member,
      including on-scene responses to the Three Mile Island (TMI) accident,
      many worker radiation overexposures, radioactive contamination in
      public areas, patient misadministrations of radiation and radioactive
      drugs, and other significant events; ensured the licensees took
      appropriate action to protect workers and the public and prevent




                                         2
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 4 of 16 PageID #: 2682




      recurrence; and independently developed sequences of events, root and
      contributing causes based on findings in the field.
 8.   During my career, I also participated in related training courses
      including Radiation Dosimetry, Root Cause Analysis and Incident
      Investigation Training as a trainee, instructor and role player for mock
      incident investigations.
 9.   Some of my important accomplishments include significant contributions
      to the development of the National Site Decommissioning Management
      Plan (SDMP) and managing NRC technical activities associated with that
      program, resulting in more than 12 significant and many lesser
      contaminated sites being completely remediated and released for
      unrestricted use. I directed major investigations into substantial
      radioactive contamination in the public domain. These projects included
      conducting and managing environmental field measurements of
      radioactive materials, modeling of radiation doses and assessments of
      remediation plans both prior to and following implementation.
 10. Additional activities at NRC included: Leading many public and internal
      meetings regarding safety issues at nuclear facilities. I led or managed
      assessment teams that reviewed safety and regulatory issues at NRC
      licensees and Agreement States and have evaluated safety and
      regulatory issues in developing countries for the International Atomic
      Energy Agency (IAEA).
 11. I also have served as a guest lecturer at the Harvard University School
      of Public Health and the Columbia University School of Public Health, a
      lecturer at the Health Physics Society Summer School, and a developer
      of and lecturer at NRC training courses. Currently, I volunteer with the
      American Board of Health Physics in the development and grading of
      examinations for Certification in Health Physics.




                                        3
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 5 of 16 PageID #: 2683




 Background

 12. Congress created the Atomic Energy Commission (AEC) in 1946 with the
      passage of the Atomic Energy Act (AEA) 1. In 1954, Congress amended
      the AEA, finding among other things that “the processing and utilization
      of source, byproduct, and special nuclear material must be regulated in
      in order to provide for the common defense and security and to protect
      the health and safety of the public. 2”
 13. In 1957, the AEC promulgated 10 CFR Part 20 “Standards for Protection
      Against Radiation” 3 (Part 20). This regulation established permissible
      doses of radiation to workers and the public, radiation levels in
      unrestricted areas, and radionuclide concentrations in effluents released
      to unrestricted areas. Appendix B to Part 20 established concentrations
      above natural background in air and water that would be permitted for
      each of the radioactive isotopes subject to this regulation.
 14. Of particular relevance to this litigation, Part 20 included two provisions
      establishing limits for the protection of the general public from radiation
      exposure. During the period when Cotter possessed radioactive
      materials at Latty Avenue, these provisions were Section 20.105,
      “Permissible levels of radiation in unrestricted areas,” which limited the
      radiation levels in unrestricted areas and, therefore, the radiation dose
      that a member of the public could receive from the facility and Section
      20.106, “Radioactivity in effluents to unrestricted areas,” which limited
      the concentration of radioactivity permissible in releases from the
      facility to the limits set forth for each isotope in Appendix B to Part 20.




 1
   Atomic Energy Act of 1946 (Public Law 585, 79th Congress).
 2
   Atomic Energy Act of 1954 as amended, USNRC NUREG-0980, Vol. 1, No. 9, Jan. 2011
 (codified at 42 U.S.C. § 2012).
 3
   10 CFR Part 20, Standards for Protection Against Radiation, Federal Register, 22 FR 548,
 Jan. 29, 1957.

                                              4
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 6 of 16 PageID #: 2684




      The AEC inspections of source material licensees included evaluations of
      compliance with these requirements.
 15. In 1947, AEC adopted 11 CFR Part 40 - “Control of Source Material. 4” In
      1961, the AEC adopted a “an overall revision, 5” including revising the
      title, of 10 CFR Part 40 – “Domestic Licensing of Source Material 6” (Part
      40). The revised Part 40 continued to require a Federal license for the
      possession and use of source material and added requirements for the
      application and issuance of those licenses. The AEC stated the Purpose
      of Part 40, as follows:
             The regulations in this part establish procedures and criteria
             for the issuance of licenses to receive title to, receive,
             possess, use, transfer, deliver, or import into or export from
             the United States source material and establish and provide
             for the terms and conditions upon which the Commission will
             issue such licenses 7.


      The Part 40 definition of “source material” was:
             (1) uranium or thorium or any combination thereof, in any
             physical or chemical form or (2) ores which contain by weight
             one-twentieth of one percent (0.05%) or more of (i) uranium
             (ii) thorium or (iii) any combination thereof.


 16. Both Part 20 and Part 40 applied continuously throughout the period
      1966-1974 when radioactive material was present at Latty Avenue and
      continue to apply (as amended) to similar activities today.




 4
   Federal Register, 12 FR 1855 to 1856, March 20, 1947.
 5
   Federal Register, 25 FR 8619, September 7, 1960.
 6
   10 CFR Part 40, Licensing of Source Material, Federal Register, 26 FR 284, January 14,
 1961.
 7
   10 CFR 40.1 “Purpose.”

                                              5
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 7 of 16 PageID #: 2685




 Sale of the St. Louis Airport Residues


 17. The Government’s radioactive residues that ultimately were transported
        to the Latty Avenue site were initially offered for sale by the AEC in a
        Request for Proposals (RFP) that was issued on June 10, 1960. The RFP
        included the following description of the residues:

              Description of Residues. The residues offered for sale consist
              of uranium—bearing scrap material accumulated by the
              Commission during its uranium refining activities at its
              Destrehan Street Plant, St. Louis, Missouri. 8
        Five categories of material were offered for sale, which included
        Pitchblende Raffinate, Colorado Raffinate, Barium Sulfate Cake
        (unleached), Barium Cake (leached), and Miscellaneous Residues. The
        “total metal values” of the Pitchblende Raffinate was estimated by the
        AEC to be 1,775,000 lbs. of Cobalt, 2,085,000 lbs. of Nickel, and
        1,098,000 lbs. of Copper.

        The RFP included provisions related to licensing requirements for the
        purchase of this material, which stated:

              General Terms and Conditions. Any contract or contracts
              resulting from subsequent negotiations following proposals
              submitted as a result of this request shall contain those
              provisions required by existing laws, executive orders, and
              applicable rules and regulations of the Commission. In
              addition, the purchaser, in performing any such contract,
              must comply with the applicable licensing requirements and
              regulations pertaining to source material as set forth in 10
              CFR part 20 and 40. [Emphasis added] 9
        Nowhere in the eight pages of the RFP was any of the material being
        offered for sale referred to by the AEC as “uranium mill tailings.”



 8
     COTTER00002563, COTTER_WLL00000388.
 9
     COTTER00002569, COTTER_WLL00000394.

                                           6
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 8 of 16 PageID #: 2686




        The RFP provided that any material remaining after the extraction
        of contents of value from the radioactive material could be disposed
        of by the purchaser in a dump site at the Weldon Spring Quarry.
        However, later in 1960, the AEC was asked not to award a contract
        to a private company pursuant to this RFP because of concerns by
        the U.S. Geological Survey about possible contamination of the
        Missouri River from the quarry. So, no contract was awarded at
        that time. 10

 18. The AEC again requested private companies to bid on the purchase of
        the airport residues in an invitation to bid issued on January 10, 1964 11.
        The description of the residues in Article I of the invitation was the same
        as in the AEC's 1960 RFP. The AEC additionally noted that the material
        “contains one the largest known amounts of concentrated scandium and
        ionium 12.” The invitation provided that the words “residues,”
        “property,” and “materials,” are used interchangeably throughout the
        document and referred to the description of the uranium-bearing
        material described in Article I.


        The licensing requirements applicable to the sale in this 1964
        invitation to bid were more explicit than the 1960 RFP, stating:


              ARTICLE V - LICENSE REQUIREMENTS

              The residues described herein constitute source material, the
              receipt, possession, use or transfer of which are subject to
              licensing requirements and regulations promulgated by the
              Commission pursuant to the Atomic Energy Act of 1954, as
              amended (42 USC 2011). Accordingly, purchasers must
              obtain a license and comply with the requirements of the


 10
      COTTER00005325.
 11
      COTTER00002506.
 12
      COTTER00002507

                                           7
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 9 of 16 PageID #: 2687




              regulations pertaining to source material as set forth in 10
              CFR, Parts 20, 40 and 70 13. [Emphasis added]

        Nowhere in the 13 pages of the invitation to purchase was any of
        the material being offered for sale referred to by the AEC as
        “uranium mill tailings.”
 19. The material offered for sale by the AEC was sold in a negotiated sale to
        Continental Mining and Milling Company (CMM) in February 1966. 14 The
        description of the material being sold and the approximate quantities
        described in the Bill of Sale were the same as had originally been
        offered by the AEC in its 1960 RFP. Nowhere in the Bill of Sale was any
        of the material referred to as “uranium mill tailings.”
 20. The Bill of Sale included the following requirements:

              4. License Requirements. The material sold hereunder
              contains more than 0.05% uranium and therefore constitutes
              source material subject to licensing requirements and
              regulations promulgated by the Commission pursuant to the
              Atomic Energy Act of 1954, as amended (42 U.S.C. 2011).
              Accordingly, the Purchaser must obtain a license and comply
              with regulations pertaining to source material as published in
              10 Code of Federal Regulations, Parts 20 and 40, prior to
              taking possession of the material sold hereunder 15.
              [Emphasis added]

        On February 8, 1966 16 CMM applied for and later received AEC
        Source Material License No. SMA-862 to allow CMM to possess
        these materials. The AEC conducted inspections of CMM’s
        compliance with AEC regulations and with its license on May 16
        and 17 and August 4, 1966 17.




 13
      COTTER00002517.
 14
      COTTER00006262, COTTER_WLL00000500.
 15
      COTTER00006263, COTTER_WLL00000501.
 16
      COTTER00000730.
 17
      Form AEC-592 Report, March 27, 1968 (COTTER00002647).

                                            8
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 10 of 16 PageID #: 2688




 21. In January 1967, the Commercial Discount Corporation (CDC) took
      physical possession of the Continental Mining and Milling Company
      facilities and its stockpile of source material. CDC applied for an AEC
      Source Material License to possess this material on December 15,
      1966 18, stating that it was seeking a license to possess the radioactive
      material “for the purpose of possible foreclosure liens and security
      interests involving storage and resale only." The CDC license
      application also stated, “Applicant will not process source material in
      any way.”
 22. The AEC issued Source Material License SMC-907 to CDC on December
      29, 1966 19. Under this license, CDC was authorized to possess
      “uranium and thorium” at the Latty Avenue site. On June 28, 1967, the
      license was amended to allow CDC to “condition the source material by
      drying to 15% moisture content loading the material to rail cars and
      shipping the material. 20” The AEC conducted an inspection of CDC’s
      compliance with AEC regulations and with its license on March 27, and
      April 1, 1968 21.

 Purchase of the Residues by Cotter

 23. On May 8, 1969 22, AEC provided a copy of the 1964 Invitation to Bid for
      the material originally purchased by CMM and then in possession of CDC
      to Cotter. The Invitation to Bid clearly identifies the 8700 tons of
      “Barium Cake (Leached)” as a material included in the sale and subject
      to the AEC’s requirements for a license. 23 In December 1969, Cotter



 18
    COTTER00000727-31.
 19
    Letter D.F. Harmon (AEC) to A.R. McPherson, Jr. (CDC) dated December 29, 1966 with
 enclosed License No. SMC-907 (COTTER000004755-56)
 20
    Form AEC-592 Report March 27, 1968 (COTTER00002648).
 21
    Form AEC-592 Report March 27, 1968 and Letter dated April 5, 1968 (COTTER00002645-
 57).
 22
    COTTER00002505.
 23
    COTTER00002516.

                                           9
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 11 of 16 PageID #: 2689




        purchased the residues at the Latty Avenue site from CDC. In order to
        satisfy the AEC’s licensing requirements for possessing these materials,
        Cotter applied to the AEC for a source material license on December 16,
        1969 24. Cotter’s license application described its planned activities as:
              No processing. Material is to be conditioned by drying to 15%
              moisture content and loaded into rail cars for shipment to
              Canon City, Colorado. 25
        As Cotter’s application made clear, the material was to be dried at
        Latty Avenue and shipped to Cotter’s uranium mill in Colorado,
        where processing would occur. Cotter did not need a license at
        Latty Avenue to process the material, which would be done
        elsewhere. It needed a license to possess it and conduct the
        drying activity, because it was source material. On December 30,
        1969, the AEC issued Source Material License No. SUB-1022 to
        Cotter to authorize possession of source material at the Latty
        Avenue site, “For use in accordance with the procedures described
        in the licensee’s application dated December 16, 1969. 26”
 24. Cotter purchased the residues from CDC on December 29, 1969. 27 The
        Bill of Sale for this purchase included the following requirement:

              Buyer shall restore the surface of that portion of the Missouri
              site upon which the ore residue materials were stockpiled in
              a manner sufficient to meet the requirements of the above
              described lease, the requirements of the Atomic Energy
              Commission and the State of Missouri, . . . [Emphasis added]
 25. The AEC conducted inspections of Cotter’s activities authorized under
        Source Material License No. SUB-1022 on November 17, 1970 28 and
        then again on April 10 and 24, 1974. The AEC inspection report for the



 24
      COTTER00000805, COTTER_WLL00000367.
 25
      COTTER00000806, COTTER_WLL00000368.
 26
      COTTER00000816, COTTER_WLL00000373.
 27
      COTTER00005161, COTTER_WLL00000491
 28
      RO Inspection Report November 17, 1970 (COTTER000002451-2461).

                                           10
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 12 of 16 PageID #: 2690




      April inspections stated that they were “an examination of the
      decommissioning operations at the Hazelwood, Missouri site.”                The
      report included this description of Cotter under its Latty Avenue license:
      “Type of Licensee: Uranium ore residue storage and shipment 29.”
      Nowhere in the inspection reports for these inspections did the AEC
      refer to the materials at Latty Avenue as “uranium mill tailings.”
 26. These AEC inspections did not identify any violations of Part 20 Sections
      20.105 or 20.106 during the period when Cotter held a Source Material
      License for its operations at Latty Avenue and I have seen no evidence
      that offsite emissions from the Latty Avenue site exceeded the limits in
      either of those regulations during Cotter’s activities.
 27. The cover letter to the AEC’s April inspection report noted that “during
      the period of July - October 1973, about 8700 tons of leached barium
      sulfate containing about seven tons or averaging about 0.08% natural
      uranium was scooped up for disposal with approximately 39,000 tons of
      soil, and the resulting uranium concentration was about .0001% 30.” It
      was also noted that this material had been disposed at the West Lake
      Landfill 31 by B&K Construction Company, an independent local
      contractor, in connection with a local environmental engineering and
      consulting firm, Ryckman, Edgerley, Tomlinson & Associates (RETA),
      and local trucking firms, Walker Trucking Service, Bruce Barnes Truck
      Service, Vic Koepke Excavating and Grading Company, and H. Reeder
      Hauling, Inc. 32. Although the AEC noted that Cotter’s dilution of solids
      with nonradioactive source material to reduce the radioactive content of
      the material below the level that would require a license “does not
      appear to be within the intent of the Commission’s regulation 10 CFR

 29
    RO Inspection Report No. 040-8035/74-01, May 17, 1974 (COTTER00007538).
 30
    Letter J.G. Davis (AEC) to David P. Marcott (Cotter) dated November 1, 1974
 (COTTER00006299)
 31
    NRC IE Investigation Report No. 76-01, January 4, 1977 (COTTER00006204).
 32
    NRC IE Investigation Report No. 76-01, January 4, 1977 (COTTER00006210).

                                           11
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 13 of 16 PageID #: 2691




      Part 40 33,” no such finding or citation was issued. The initial AEC
      inspection report shows that the AEC considered citing Cotter for a
      violation of its waste disposal regulation (20.301) because it did not
      request prior approval for this dilution; however, the AEC did not cite
      Cotter for any violation of its regulations as a result of this disposal.
      Neither the AEC inspection report nor the letter referred to the 8,700
      tons of leached barium sulfate as “uranium mill tailings.”
 28. This issue of whether Cotter violated the AEC waste disposal regulation
      was directly addressed later in a memorandum from the NRC’s Assistant
      General Counsel 34, which stated:


             Whether there was a violation of 10 CFR 20.301, as stated
             in the inspection report, depends upon how 10 CFR 40.13(a)
             is construed. We note that there is nothing in that section or
             elsewhere in 10 CFR Part 40 that expressly prohibits dilution
             of source material in a mixture to below .05 weight percent
             in order for it to be exempted from the regulations in Part
             40. If exempt, the requirement for transfer to an authorized
             recipient would not apply 35.


 29. On May 10, 1974, Cotter submitted a letter to the AEC certifying that it
      no longer possessed any radioactive material subject to the
      Commission’s licensing requirements and requesting that Source




 33
    Letter J.G. Davis (AEC) to David P. Marcott (Cotter) dated November 1, 1974
 (COTTER00006299).
 34
    Memorandum from Stuart A. Treby, Assistant General Counsel for Rulemaking & Fuel
 Cycle, Office of the General Counsel to Richard E. Cunningham, Director, Division of
 Industrial and Medical Nuclear Safety, Office of Nuclear Material Safety & Safeguards,
 February 17, 1988 (COTTER_WLL00000405-409)
 35
    COTTER_WLL00000406.

                                            12
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 14 of 16 PageID #: 2692




      Material License No. SUB-1022 be terminated 36. On November 13,
      1974, the AEC terminated Cotter’s source material license. 37
 30. In June 22-24, and August 11, 1976, the NRC 38 conducted a special
      investigation of the disposal of “natural uranium ore residues” in the
      West Lake Landfill 39. This investigation was in response to a request
      from the Missouri Department of Natural Resources, forwarding
      newspaper articles containing allegations regarding this disposal.

      During its investigation, the NRC took environmental samples and
      conducted beta-gamma surveys at the Latty Avenue site and at the
      West Lake Landfill. The NRC revisited the Latty Avenue site in October
      and took additional environmental samples and alpha, beta-gamma
      direct surveys. The NRC’s Investigation Report states:

            Latty Avenue environmental samples confirm the removal of
            the bulk of materials but show that some residues remain.
            The Latty Avenue surveys showed radiation levels exceeding
            NRC criteria for decontamination of land areas prior to return
            to unrestricted use. The West Lake Landfill surveys indicated
            that radioactive material is buried there, and one
            environmental sample showed a slightly elevated natural
            uranium concentration. Based on the direct radiation surveys,
            neither site presents an immediate radiological health hazard
            to the public. 40
      The    NRC    investigation     report     stated   that   no   “items     of
      noncompliance were identified during this investigation.” Although
      the issue of whether Cotter violated AEC or NRC waste disposal
      regulations was investigated, the AEC and NRC did not cite Cotter
      for a violation of or noncompliance with that regulation. Nowhere in


 36
    COTTER00004989, COTTER_WLL00000423.
 37
    COTTER00006301, COTTER_WLL00000432.
 38
    The NRC began operation on January 19, 1975, U.S. NRC History,
 https://www.nrc.gov/about-nrc/history.html. The NRC assumed the regulatory activities of
 AEC, including the licensing and inspection of source material.
 39
    NRC IE Investigation Report No. 76-01, January 4, 1977 (COTTER00006202).
 40
    NRC IE Investigation Report No. 76-01, January 4, 1977 (COTTER00006204).

                                            13
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 15 of 16 PageID #: 2693




      this report does the NRC refer to any of the material at Latty Avenue
      or the landfill as “uranium mill tailings.”

 31. In 1978, the Congress passed a law to protect public health and safety
      from potential health hazards resulting from uranium mill tailings
      located at active and inactive uranium mills 41. The law established two
      categories of uranium mill sites. Those uranium mill sites that were no
      longer active were called Title I sites and sites licensed in 1978 or later
      were identified as Title II sites. The law identified 21 inactive uranium
      processing sites in nine states as Title I sites. Neither the Mallinckrodt
      facilities in St. Louis nor Cotter's site at Latty Avenue was identified as a
      Title I site.
 32. In previous litigation regarding the Latty Avenue site, the Risk
      Assessment Corporation (RAC) evaluated the residues stored at Latty
      Avenue and the St. Louis Airport, on behalf of Mallinckrodt 42. As part of
      that effort, RAC explicitly considered whether the raffinate stored at
      these sites was “uranium mill tailings” and made the following
      conclusion in its report:

             It is important to note that raffinate is neither uranium mill
             tailings nor an earthen material. Uranium mill tailings are the
             physical waste product resulting from the crushing and
             grinding of ore, followed by the uranium extraction process.
             As such, they are basically composed of the geologic
             materials comprising the ore host rock like sand and silt.
             Thus, uranium mill tailings typically contain little uranium, but
             retain the decay products including 230Th and 226Ra. 43
 Based on my review of the available information, I agree with that
 conclusion.


 41
    Uranium Mill Tailings Radiation Control Act of 1978 (Public Law 95-604) 95th Congress.
 42
    Risk Assessment Corporation (RAC) “Reconstruction of Plaintiff Doses Associated with
 Residues Stored at the St. Louis Airport Storage Site and the Hazelwood Interim Storage
 Site and Critique of Opinions by Dr. Clark, Dr. Hu, and Dr. Wells,” March 17, 2020.
 43
    Ibid, page 4-20.

                                             14
Case: 4:20-cv-01227-JAR Doc. #: 59-12 Filed: 10/27/20 Page: 16 of 16 PageID #: 2694



 Conclusions

 33. Cotter's possession and use of radioactive          materials at Latty Avenue
       was   continuously subject to Federal (AEC) licensing requirements and
       regulatory oversight throughout the entire period when Cotter                  was

       conducting activities at Latty Avenue.
 34. The radioactive     material possessed by Cotter at Latty Avenue, including
       the undiluted leached barium sulfate, was continuously identified by the
       AEC as "source material"     as   defined in 10 CFR 40 and regulated as such.
 35. In my review of Cotter's activities at Latty Avenue I have seen no
       evidence that any of this material was ever identified as license-exempt
       "uranium   mill tailings."
 36. The AEC did not find releases to unrestricted         areas      from the Latty
       Avenue facility to be in violation of either 10 CFR 20.105 or 10 CFR
       20.106 while Cotter was the licensee.       Further, I found          no   evidence that
       suggests offsite releases from Latty Avenue        were       in violation   of these
       requirements during that period.
 37. The AEC did not find Cotter in violation of any regulation for its disposal
       of the leached barium sulfate to the West Lake Landfill.               It did not issue
       any citation, fine, or penalty to Cotter as   a   result of this disposal.



 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the
 laws of the United States of America that the foregoing              is   true and correct.




 Executed on                                                     ,   2020.




John   Ûinneman,·
             CHP

                                             15
